Citation Nr: 1009259	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-35 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Parkinson's disease or 
olivopontocerebellar degeneration, also claimed as tremors, 
upper extremities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to March 
1986 and from May 2004 to June 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part denied service 
connection for tremors.

In a May 2008 rating decision, the RO in St. Petersburg, 
Florida, confirmed the denial of the Veteran's claims and 
rephrased the issue as service connection for Parkinson's 
Disease or olivopontocerebellar degeneration.  

Jurisdiction of this claim now rests with the Buffalo RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under 38 C.F.R. § 3.159(c)(1) (2009), VA must make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, including from State or local 
governments.  Reasonable efforts generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).

The Veteran's first period of active duty service with the 
Army National Guard of New York from November 11, 1985, to 
March 6, 1986, has been verified.  However, service treatment 
records from this period have not been obtained.  

The RO sent a request for these records to the Joint Forces 
Medical Command headquarters in Watervliet, New York, in May 
2007 and a negative response was received.  However, this 
location is a separate command which maintains service 
records for all active New York Army National Guard members.  
As the Veteran was separated from the National Guard in 2004, 
his service treatment records would be at the New York Army 
National Guard headquarters in Latham, New York.

The RO sent an initial request for these service records on 
May 11, 2007, to the headquarters in Latham, New York.  
However, a response to the initial request was not received 
and a follow-up request was not sent as documented in an 
October 2007 RO memorandum.  

VA has a responsibility to make a follow-up request for 
service treatment records for the Veteran's first period of 
service, to include his separation examination, to the New 
York Army National Guard headquarters in Latham, New York.  
38 U.S.C.A. § 5103A(b)(3) (West 2002) (duty to seek records 
in Federal custody continues unless it is reasonably certain 
the records do not exist, or that further efforts would be 
futile); Hayre v. Principi, 188 F.3d 1327, 1331 
(Fed.Cir.1999) (single unsuccessful request for service 
medical records does not fulfill duty to assist), overruled 
on other grounds by Cook v. Principi, 318 F.3d 1334 
(Fed.Cir.2002) (en banc). 

Service treatment records for this period of service are 
relevant to the Veteran's claim for service connection for 
tremors of the upper extremities, later diagnosed as 
Parkinson's disease or olivopontocerebellar degeneration.  In 
a May 2004 service treatment record, the Veteran reported 
that he had had tremors in his hands for approximately 18 
years.  This could mean that the onset of symptoms began 
during the Veteran's first period of active duty service and 
may be noted in his service treatment records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In a report dated in May 2007, O. Castro, M.D., reported that 
a magnetic resonance imaging study had shown central brain 
atrophy.  Dr. Castro opined that the "source of [the 
Veteran's] condition did develop while on active duty."  
This opinion does not include a rationale, and is vague.  It 
is, however, sufficient to trigger VA's duty to provide an 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Request all records from the Veteran's 
Army National Guard service from November 
11, 1985, to March 6, 1986, from the New 
York Army National Guard headquarters in 
Latham, New York.  All attempts of obtain 
records should be documented in the claims 
folder.  

2.  Afford the Veteran a VA neurologic 
examination to obtain an opinion as to 
whether any current disability manifested 
by tremors, including for Parkinson's 
disease or olivopontocerebellar 
degeneration, began in service or is 
otherwise related to a disease or injury 
in service.  The examiner should review 
the claims folder, including Dr. Castro's 
opinion, and note that such review took 
place.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current disability manifested by tremors, 
including for Parkinson's disease or 
olivopontocerebellar degeneration, began 
in service, or is otherwise related to 
service.  The examiner should provide a 
rationale for the opinion.  The examiner 
is advised that the Veteran is competent 
to report in-service symptoms and that his 
history must be considered in rendering 
the requested opinion.

3.  The agency of original jurisdiction 
should ensure that the examination report 
contains all information and opinions 
requested in this remand.

4.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


